Citation Nr: 1403589	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-37 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that, in pertinent part, denied service connection for PTSD and a right knee disability.

In December 2012 and April 2013, the Veteran testified during hearings conducted via videoconference with one of the undersigned Veterans Law Judges and the Acting Veterans Law Judge, respectively.  Transcripts of the hearings are of record. 

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the claim on appeal to more accurately reflect the court's holding in Clemons. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment do not apply to the Veteran's claim because he does not assert that he was exposed to hostile or terrorist activity.  Rather, he maintains that he saw two people blown up on a grenade range at Fort Leonard Wood, Missouri, in 1964, and heard the ambulance arrive for a person shot in the face on an infiltration course.  See December 2012 Board hearing transcript at page 13, April 2013 transcript at page 3, and October 2008 stressor questionnaire.

The Veteran also states that he was raised in a religious family and taught that killing was wrong but, in service, was told that it was acceptable to kill the enemy.  This conflicted with his family's teachings.  See April 2013 Board hearing transcript at page 12.  

In December 2008, the United States Center for Unit Records and Research (CURR) reported that it was unable to verify the Veteran's alleged stressor of a training accident that caused the death or injury of service members in Missouri in June 1964.  The RO was advised to contact the National Personnel Records Center (NPRC) to request Morning Reports for the 4th Battalion, 3rd Training Regiment, in June 1964, to verify if any casualties were sustained by that group.  

However, in an October 2008 statement, the Veteran reported that the incident in which soldiers were killed or wounded occurred between May 1 and July 1, 1964.  There is no evidence in the file that the RO contacted the NPRC to request Morning Reports regarding the alleged event.  This should be done prior to Board consideration of the Veteran's claim.

Further, service treatment records show that, on a Report of Medical History completed in April 1964 when he was examined for enlistment, the Veteran denied having depression or excessive worry or nervous trouble.  A psychiatric abnormality was not noted on examination and the Veteran was found qualified for enlistment.  An August 1964 psychiatric evaluation indicates that the Veteran had an immature personality disorder for which discharge was strongly recommended, although he remained in service until 1967.  An August 1964 clinical record indicates that he took 10-20 (handful of) aspirin.  On a Report of Medical History completed in January 1967, when he was examined for separation, the Veteran denied having depression or excessive worry, sleep difficulty or nervous worry, and a psychiatric abnormality was not noted on examination.

Post service, private medical records reflect diagnoses of manic-depressive disease (November 1973); antisocial personality and secondary depression (September 1981), and major depression (June 1987 and November 1990).  Recent VA medical records include diagnoses of PTSD, obsessive-compulsive disorder, depressive disorder, and anxiety disorder (June 2010).

A September 2008 psychological evaluation report, among records considered by the Social Security Administration (SSA) in conjunction with the Veteran's claim for disability benefits, shows that he reported drinking heavily in service and took a bunch of aspirins "on a bet."  The Veteran believed he was depressed since service.

In a July 2009 statement, D.B., the Veteran's brother, reported that the Veteran did not show any type of depression prior to entering service but his personality changed after his discharge.

In August 2009, the Veteran's wife, a registered nurse, reported that they knew one another for more than thirty years and married in 2007.  She observed him being depressed at times and said he had sleep difficulties.  

During his Board hearings, the Veteran testified that he started feeling depressed at the time he entered service and overdosed on aspirin at Fort Leonard Wood, for which he was not hospitalized but was treated in the infirmary and kept awake.  See December 2012 hearing transcript at pages 17-18 and 20.  He did not want to be in service, was tested during service, and told he should not be in the Army and would be discharged, but was subsequently sent to Germany.  See December 2012 hearing transcript at page 12 and April 2013 hearing transcript at page 2.  He got into fights and experienced anxiety, depression, sleep difficulty, and problems getting along with others in service.  See April 2013 hearing transcript at page 15.

The Veteran noticed he had a problem as soon as he was discharged but self- medicated with alcohol that he also used in service.  See April 2013 hearing transcript at pages 3-4.  He saw a psychiatrist intermittently since age 25 and about five years after his discharge.  Id. at 4.  The Veteran was treated in November 1973 for anxiety, depression, tension, and anger and was told he had depression.  See December 2012 Board hearing transcript at pages 15-16.

In light of the Veteran's lay statements attesting to depression during service, and the varied psychiatric diagnoses since 1973, he should be afforded a VA examination to assess the nature and etiology of his psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The Veteran also seeks service connection for a right knee disability.  He contends that he sustained a right knee injury while marching in service that worsened after his discharge and, ultimately, necessitated his undergoing knee replacement surgery.  He indicates that, while he had right knee problems prior to entering service, they worsened in service and after discharge.  There is no indication in the claims file of any efforts to obtain post-service medical records regarding treatment for the Veteran's right knee.

Service treatment records show that, on the April 1964 Report of Medical History, the Veteran checked "yes" to having a trick or locked knee, and reported "difficulty in straightening [his] leg after prolonged exercise."  A knee abnormality was not noted on examination and he was found qualified for enlistment.  

In May 1964, the Veteran was seen for complaints of right knee pain, an x-ray taken at the time that showed no diagnostic abnormalities, and an ace bandage was prescribed.  On the Report of Medical History completed in January 1967, when he was examined for separation, the Veteran again checked "yes" to having a trick or locked knee and a right knee abnormality was not noted on examination.

Post-service, an October 2008 Tri-State Occupational Health record, prepared in conjunction with the Veteran's application for SSA disability benefits, includes his reports of having had three arthroscopies on his right knee and a partial knee replacement in the 1990s.

An August 2009 VA outpatient orthopedic surgery record reflects the Veteran's history of right unicompartmental arthroplasty performed at a private hospital in Fort Dodge in 1995.  It was noted that he did very well after that procedure and seemed very happy with the results.  He had no right knee pain.

A May 2012 VA examination report prepared by a physician's assistant shows that the Veteran reported having right knee problems since service for which he was followed by Dr. Race, an orthopedic surgeon in Fort Dodge, Iowa, since 1974.  The examiner noted the absence of post-service medical records regarding treatment for right knee problems.

During his Board hearings, the Veteran said that he reported having knee problems when examined for enlistment into service and that his knee problems worsened in service.  See December 2012 Board hearing transcript at page 9.  His knee popped out of place while marching at Fort Leonard Wood, for which he was seen in the infirmary and treated with ibuprofen and an ace bandage for swelling.  Id. pages 2-4 and April 2013 Board hearing transcript at page 20.  His knee locked up in service and after discharge, but did not do that before he entered service.  Id. at 10.  He denied any post-service knee injury, said his knee continued to pop, and that he used a cane for over thirty years.  Id. at 5 and 9.  

Further, during the late 1970s, the Veteran sought medical treatment for his knee from Dr. Bergman in Fort Dodge who referred him to Dr. Race, whose records he was unable to obtain.  Id. at 10-11.  In approximately 1980, he was treated by Dr. Burkett in Fort Dodge for right knee problems.  See April 2013 Board hearing transcript at page3 26.  The Veteran underwent a right half knee replacement in 1995 and a left knee replacement in approximately 2011; physicians reportedly thought some of the left knee problem was due to stress from his right knee.  See December 2012 Board hearing transcript at page 6 and April 2013 hearing transcript at page 25.  Doctors told the Veteran that his knee problem could easily have started in service.  See December 2012 Board hearing transcript at page 6.

Here, there are no post service medical records in the claims file regarding treatment for the Veteran's right knee, although he repeatedly reported having several arthroscopies and a partial right knee replacement.  Treatment records from Drs. Burkett, Bergman, and Race, have not been obtained.  As these may be relevant to the Veteran's claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2002 & Supp. 2013).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013); VAOPGCPREC 3-2003. 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

The Board is of the opinion that the Veteran should be afforded a new VA examination to determine the etiology of any right knee disability, including a determination as to whether the disability worsened in military service.  See McLendon, 20 Vet. App. at 83; Davidson, 581 F.3d at 1316.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Iowa City, Iowa, the Community Based Outpatient Clinics (CBOCs) in Dubuque and Waterloo, and at the Fort Dodge clinic, dated since June 2012, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request Morning Reports for casualties sustained by the 4th Battalion, 3rd Training Regiment, from May 1 to 31, 1964 and from June 1 to 30, 1964.

2.  Contact the Veteran and request that he identify all medical providers who treated him for his right knee problems since his discharge, including the three right knee arthroscopic procedures and total knee procedure.  Obtain the records of all medical providers identified by him.

3.  Notwithstanding the above, obtain all medical records regarding the Veteran's treatment for right knee problems since the 1970s by Drs. Race and Bergman in Fort Dodge, Iowa; and, in the 1980s, by Dr. Burkett, at the Medical Center on 2nd Street in Fort Dodge, Iowa.

4.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Iowa City, at the CBOCs in Dubuque and Waterloo, and, at the Fort Dodge clinic, dated since June 2012, and from any additional VA and non-VA medical provider identified by him.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

5.  After completing the above-requested development, schedule the Veteran for a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disability, including PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The claims folder, including this remand, should be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

a. The examiner should identify all current psychiatric diagnoses, including depression, PTSD, or another psychiatric disability (any such disability shown on examination and in clinical records dated since 2008). 

b. For each diagnosed psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (diagnosed during the appeal period) psychiatric disabilities had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service. 

c. If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis. 

d. In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of PTSD, and depressive disorder, antisocial personality, obsessive-compulsive disorder, and anxiety disorder.

e. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

f. The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

g. The examiner should provide a reason for the opinions. 

h. The examiner is advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions.   If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the agency of original jurisdiction (AOJ) should undertake to obtain such evidence.

7.  Then, schedule the Veteran for VA orthopedic examination to be performed by a physician with expertise in diagnosing orthopedic disorders to determine the current etiology of any right knee disorder found to be present.  A complete history of the claimed disorder(s) should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file must be made available to the examiner prior to the examination.  The physician-examiner is requested to address the following.

a. If a right knee disorder, including status post right knee replacement, is found, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder was incurred in or aggravated by active service or is otherwise related to active service. 

b. If the right knee disorder did not have its onset in service, the examiner should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, to include being a congenital defect.  The examiner should state whether the disorder is a disease or a congenital defect. 

c. If it is determined that the identified disorder is a congenital defect, the examiner should opine whether a superimposed disability became manifested in service and, if so, address the nature of that superimposed disability. 

d. The examiner should then opine whether it is at least as likely as not that any superimposed disability developed in service or is otherwise causally related to service.

e. If it is determined that the identified disability is not a congenital defect, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

f. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

g. The absence of evidence of treatment a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

h. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  All opinions and conclusions must be supported by reasons.

i. If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________       ______________________________
      MARK D. HINDIN				S.C. KREMBS
      Veterans Law Judge,			Acting Veterans Law Judge,
      Board of Veterans' Appeals		Board of Veterans' Appeals



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


